COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


BLAKE FARM DAYSCHOOL, INC.
                                                                 MEMORANDUM OPINION*
v.     Record No. 2344-06-2                                           PER CURIAM
                                                                    JANUARY 30, 2007
ARETI STYLIANOPOULOS THOMPSON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Bruce K. Billman, on briefs), for appellant.

                 (Wesley G. Marshall, on brief), for appellee.


       Blake Farm Dayschool, Inc. appeals a decision of the Workers’ Compensation

Commission finding that Areti Stylianopoulos Thompson proved she sustained an injury by

accident arising out of and in the course of her employment on April 6, 2005, and that her

continuing symptoms and treatment were causally related to that accident. We have reviewed

the record and the commission’s opinion and find that this appeal is without merit. Accordingly,

we affirm for the reasons stated by the commission in its final opinion. See Thompson v. Blake

Farm Dayschool, VWC File No. 223-18-82 (Aug. 17, 2006). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.